          Case 1:20-cv-01739-NONE-SAB Document 9 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:20-cv-01739-NONE-SAB

12                 Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY MONETARY
13          v.                                          SANCTIONS SHOULD NOT ISSUE FOR
                                                        FAILURE TO COMPLY WITH COURT
14   MASCOT LLC,                                        ORDER

15                 Defendant.                           THREE DAY DEADLINE

16

17         On December 9, 2020, George Avalos (“Plaintiff”) filed this action against Mascot LLC

18 (“Defendant”) alleging violations of the Americans with Disabilities Act. (ECF No. 1.) On

19 February 10, 2021, Plaintiff filed a notice of settlement. (ECF No. 7.) Plaintiff was ordered to
20 file dispositional documents within thirty days of February 11, 2021. (ECF No. 8.) More than

21 thirty days have passed and Plaintiff has not filed dispositional documents or otherwise

22 responded to the Court’s February 11, 2021 order.

23         Further, this is not the first time that this Court has been required to address Plaintiff’s

24 failure to comply with its orders.      See Avalos v. East Africa Humanitarian Organization

25 Properties, Inc., No. 1:20-cv-01605-DAD-SAB (E.D. Cal. Feb. 4, 2021) (order to show cause for

26 failure to comply with court order); Avalos v. Franco De Pizano, No. 1:20-cv-01571-DAD-SAB
27 (E.D. Cal. March 2, 2021) (order to show cause for failure to comply with court order). The

28 March 9, 2021 order discharging the order to show cause in Avalos v. Franco De Pizano, stated,


                                                    1
          Case 1:20-cv-01739-NONE-SAB Document 9 Filed 03/16/21 Page 2 of 2


 1 “Plaintiff is advised that when a deadline is unable to be met, the prudent course is to request an

 2 extension of the deadline and such failures to comply in the future may result in the issuance of

 3 monetary sanctions.” (No. 1:30-cv-01571-DAD-SAB, ECF No. 24 at 1-2.)

 4          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

 5 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 6 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 7 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 8 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 9 2000).

10          Accordingly, Plaintiff is HEREBY ORDERED TO SHOW CAUSE IN WRITING within

11 three (3) days of the date of entry of this order why monetary sanctions should not issue for the

12 failure to comply with this Court’s February 11, 2021 order.

13
     IT IS SO ORDERED.
14

15 Dated:     March 16, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
